Citation Nr: 1143243	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2011, the Veteran was afforded a videoconference hearing before the below-signed Veterans Law Judge sitting in Washington, DC. A transcript of that hearing has been associated with the claims file.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.

The RO and AMC are advised that the Veteran testified, and the record reflects, that his last name has been mis-spelled in letters from VA. The correct spelling is O'Neill (two "l"s).


REMAND

The Veteran has reported receiving private mental health treatment, but no private treatment notes appear within the claims file. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims. As part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. Service treatment notes state that the Veteran received treatment from Norwegian Hospital. VA treatment notes dated from 1997 to 2006 reflect that he reported receiving mental health treatment from Graymoor (St. Christopher's Inn). The RO/AMC must provide him with authorization forms allowing for the release of these private records.

The appeal is therefore REMANDED to the RO for the following actions:

1. Ensure that the Veteran's last name is spelled correctly on future mailings.

2. Ensure that complete VA treatment notes are associated with the claims file - obtain VA records dated after July 2009 and associate them with the record. 

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, any records from Norwegian Hospital and Graymoor (St. Christopher's Inn). Obtain these records and associate them with the claims folder. If unsuccessful in obtaining any identified medical records, inform the Veteran and provide him an opportunity to submit copies of the outstanding medical records.  

4. After associating all available outstanding records, review the claims file and complete any additional development indicated by the evidence.

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


